688 N.W.2d 507 (2004)
SAMPIER
v.
DETROIT EDISON CO.
No. 124972.
Supreme Court of Michigan.
September 28, 2004.
SC: 124972, COA: 250872.
By order of November 21, 2003, the application for leave to appeal was held in abeyance pending the decision in Valcaniant v. Detroit Edison Co. (Docket No. 121141). On order of the Court, the opinion having been issued on May 19, 2004, 470 Mich. 82, 679 N.W.2d 689 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.